Citation Nr: 1309586	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  03-26 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the period prior to February 10, 2005, for degenerative joint disease of the lumbosacral spine.

2.  Entitlement to an initial disability rating in excess of 30 percent for the period from February 10, 2005, for degenerative joint disease of the lumbosacral spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and December 2004 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The January 2004 rating decision granted the Veteran service connection for his lumbar spine condition, assigning him an initial 10 percent rating.  The Veteran has appealed that rating action.  The evaluation assigned the disorder thereafter was increased to 30 percent in a February 2005 rating decision, effective February 10, 2005.

In November 2005, the Veteran testified at a Board hearing held at the RO before the one of the undersigned Veterans Law Judges.

In September 2006, the Board remanded the appeal for additional development.

In a December 2008 decision, the Board denied the Veteran's claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 Order, the Court vacated and remanded the Board's December 2008 decision in light of an August 2009 Joint Motion for Remand (Joint Motion) filed by the parties.

In March 2010, the Board remanded the claims in accordance with the August 2009 Joint Motion, to obtain a new VA examination.  The Board again remanded the claims in May 2011 for additional development, namely for VA treatment records that appeared to be missing, including treatment records dating from 2005 and a June 2010 EMG examination report.

Following the May 2011 Board remand, in April 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  As this hearing was not held by the same individual who held the November 2005 Board hearing, this appeal must now be addressed by a panel, which includes the Veterans Law Judge and Acting Veterans Law Judge that conducted the Board hearings.  See 38 C.F.R. § 20.707 (2012).  In that regard, the Board acknowledges that the Court has held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).   However, at the April 2012 Board videoconference hearing, the Veteran explicitly waived his right to have a hearing before the third member of the panel adjudicating the appeal.  (See Board Hearing Transcript at 3).  An attorney affiliated with the representative's law firm was present when the Veteran's rights under Arneson were explained to the Veteran, and when he waived those rights.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Despite the extensive development already undertaken with respect to the claims at issue, the Board concludes that the matters again must be remanded for additional development.  The Board regrets any additional delay in the adjudication of this appeal, but finds that the development outlined below is essential to fairly adjudicate the appeal.

Initially, the Board notes that the Veteran most recently was afforded a VA examination for his low back disorder in June 2010, pursuant to the March 2010 remand order.  The examiner at that time documented limitation in most excursions of lower back motion, and objective evidence of pain on motion, but the examiner did not indicate at what point in the range of motion the pain started, which makes it difficult to assess the impact of pain in evaluating the disability.  

The Board also notes that the May 2011 remand instructions directed the RO to associate "a June 2010 report of EMG examination" referenced but not included in the Veteran's June 2010 VA examination report.  (The Board in the March 2010 remand ordered the VA examination in order to address whether the Veteran in fact had a neurological disorder associated with the low back disability.  The June 2010 examiner concluded that the neurologic impairment affecting the lower extremities was due to diabetes mellitus, and not the lower back disorder, but the examiner ordered electrodiagnostic studies to be thorough.)  In an attempt to comply with the May 2011 remand instructions, the RO associated a June 15, 2010 EMG consult report which found no evidence of lumbar radiculopathy in either lower extremity.  The report nevertheless indicated the following: "Full consult report scanned to vista imaging."  

The claims file does not document any effort on the part of the RO to determine if the full consult report in fact is on file.  On remand, the RO should investigate vista imaging to determine whether the June 15, 2010, EMG report on file is the complete report.

The Board notes that the June 2010 examiner never prepared an addendum indicating whether the June 2010 EMG had been reviewed and whether that report warranted a change in the opinions offered at the examination.  Given that the Veteran will be scheduled for another VA examination, the EMG report should be afforded proper consideration by the next examiner.

Finally, in support of his claim for entitlement to a TDIU, the Veteran submitted a March 2011 Individual Unemployability Assessment Update prepared by C. Barchi, a private Vocational Consultant.  In the Update, Mr. Barchi refers to an earlier initial TDIU Vocational Assessment report he had prepared in November 2009.  The March 2011 update specifically indicates that the Update report should be read in conjunction with the original November 2009 report, yet it does not appear that the November 2009 report is on file.  Moreover, during the Veteran's April 2012 Board hearing, his representative noted the importance of the vocational evidence contained in both reports, and asserted that it supported the Veteran's contention that his TDIU claim should be referred to the Director of the Compensation and Pension Service pursuant to 38 C.F.R. § 4.16(b) for an opinion regarding whether the Veteran's service-connected low back disability rendered him unable to work.  See April 2012 Transcript at 4, 18.

Given the representative's intention that VA consider the November 2009 initial TDIU Vocational Assessment report in connection with the TDIU claim, along with the March 2011 Update, the Board concludes that a remand is required to provide the Veteran with an opportunity to submit the November 2009 report.

The Board lastly finds that, given the further evidentiary development that is necessary in this case, the RO should take the opportunity on remand to obtain VA medical treatment records for the Veteran covering the period from October 2011 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain and associate with the record the full consultation report from vista imaging for the June 15, 2010 EMG study at the VA Medical Center in Temple, Texas.  If the report is not available, such should be clearly documented in the file and the Veteran must be provided with notice and an opportunity to provide such medical records.  If the RO determines that the report already on file is a full and complete representation of what is contained in vista imaging, the RO should document this in the record.

2.  With any necessary identifying information from the Veteran (through his representative), the RO should obtain and associate all medical records from the appropriate VA medical facilities for the Veteran covering the period from October 2011 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

3.  The RO should provide the Veteran with an opportunity to present a copy of the November 2009 TDIU Vocational Assessment report by Mr. Barchi that Mr. Barchi referenced in the March 2011 Individual Unemployability Assessment Update.  All records obtained or any responses received should be associated with the claims file.  If the representative requests assistance in obtaining the report from Mr. Barchi directly, provided the representative properly authorizes VA to assist him, the RO should attempt to obtain a copy of the November 2009 report from Mr. Barchi.

4.  After the above is complete and all records are obtained, to the extent possible, schedule the Veteran for an appropriate examination for his lumbar spine, to include degenerative joint disease, to ascertain any and all current disabilities he has in connection with his lumbar spine condition and the current level of severity of each condition.  The entire claims file must be made available to the examiner for review in conjunction with the examination.  All tests and studies that the examiner deems necessary should be performed.  The examiner specifically is requested to discuss at what point during the Veteran's range of motion there is objective and subjective evidence of pain onset, if any.  The examiner is also specifically requested to identify any neurological impairment that is associated with the service-connected lower back disability.  The examiner should provide a complete rationale for any opinion offered.

5.  After the above is complete, the RO should readjudicate the Veteran's claims.  The RO should also consider whether the increased rating matters or the TDIU claim should be referred to the Director, Compensation and Pension Service for extraschedular consideration.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_____________________                                 ________________________    
  THOMAS H. O'SHAY                                   THOMAS J. DANNAHER
Acting Veterans Law Judge,                                     Veterans Law Judge, 
  Board of Veterans' Appeals                              Board of Veterans' Appeals



_________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

